Title: Repayment of Loan to France, [24 May] 1794
From: Madison, James
To: 


[24 May 1794]

   
   On 18 March Washington transmitted to the House a request from French minister Fauchet for an advance of loan payments due to France. The House referred the president’s message to a select committee chaired by Smith (South Carolina), whose report the House tabled on 17 April (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 524, 600).



Mr. Madison moved, that a late message from the President, which had been referred to a select committee, should come before a committee of the whole house. The message was relative to an advancement of money to the ambassador of the republic of France. Some time ago, it had been found that there was no money in the treasury, but what had been appropriated. There was now money unappropriated.
